PER CURIAM.
Louis and Carol Tsavaris were divorced in 1971. By agreement, Louis was to pay Carol $1425 monthly alimony and $500 monthly in child support. In 1972 Louis Tsavaris filed a motion for modification of the final judgment alleging that there had been a change in his financial ability and requesting a decrease in alimony payments. He then filed numerous interrogatories requesting Carol Tsavaris to answer them. She objected to the answering of some six of the interrogatories, specifically Nos. 1, 7, 8, 9, 10 and 11. The trial judge overruled her objections and she has interlocu-torily appealed.
Fla.Stat. § 61.14, F.S.A., permits either party to apply to the circuit court *594for a modification of the terms of the final judgment where the circumstances or financial ability of either party have changed. Therefore, Louis may file interrogatories relevant to such changes even though he may be relying upon changes in Carol’s circumstances or financial ability rather than his own. However, interrogatories Nos. 8 and 9 appear to us to be totally irrelevant and amount to a “fishing expedition” on the part of the petitioner. The trial judge erred in failing to sustain the objections at least as to these two interrogatories.
We therefore affirm in part and reverse in part and remand for action consistent with this opinion.
LILES and HOBSON, JJ., concur.
MANN, C. J., dissents.